NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



In the Interest of P.W., a child.           )
                                            )
                                            )
A.W.,                                       )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No.   2D19-2025
                                            )
DEPARTMENT OF CHILDREN and                  )
FAMILIES and GUARDIAN AD LITEM              )
PROGRAM,                                    )
                                            )
              Appellees.                    )
                                            )

Opinion filed December 6, 2019.

Appeal from the Circuit Court for Manatee
County; Teresa K. Dees, Judge.

Laurie Blanton of Blanton Law, P.A., Venice,
for Appellant.

Meredith K. Hall of Children's Legal
Services, Bradenton, for Appellee
Department of Children and Families.

Thomasina Moore, Statewide Director of
Appeals, and Joanna Summers Brunell,
Appellate Counsel, Tallahassee, for
Appellee Guardian ad Litem Program.


PER CURIAM.
           Affirmed.



SILBERMAN, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                  -2-